Illinois Official Reports

                                Appellate Court



                   Berkowitz v. Urso, 2014 IL App (1st ) 121662



Appellate Court    GREGORY BERKOWITZ, as Trustee of the W.F.T. Trust,
Caption            Plaintiff-Appellant and Cross-Appellee, v. RICHARD J. URSO, JR.,
                   as Administrator of the Estate of Richard Urso, Deceased,
                   Defendant-Appellee and Cross-Appellant (Banco Popular North
                   America and Unknown Owners, Defendants).




District & No.     First District, Sixth Division
                   Docket Nos. 1-12-1662, 1-12-1756 cons.



Filed              December 19, 2014
Rehearing denied   January 26, 2015



Decision Under     Appeal from the Circuit Court of Cook County, No. 04-CH-5166; the
Review             Hon. Richard J. Billik, Jr., Judge, presiding.




Judgment           Affirmed in part and reversed in part.



Counsel on         Collins, Bargione & Vuckovich, of Chicago (George B. Collins,
Appeal             Adrian Vuckovich, and Benjamin C. Butler, of counsel), for appellant.

                   Helm & Wagner, of Naperville (Mary Elizabeth Damitio and Matthew
                   Levitt, of counsel), for appellee.
     Panel                       JUSTICE LAMPKIN delivered the judgment of the court, with
                                 opinion.
                                 Justices Hall and Rochford concurred in the judgment and opinion.


                                                    OPINION

¶1          Following a bench trial, the circuit court found that a joint venture agreement existed for
       the ownership and operation of a rental property between plaintiff, Gregory Berkowitz, as
       trustee of the W.F.T. Trust (Trust), and Richard Urso (Urso), who had since died. The circuit
       court, however, found the Trust was barred or precluded from enforcing any claimed right to
       one-half of the property interest because the property was acquired vis-à-vis a fraudulent or
       improper purpose and in violation of the Frauds Act (740 ILCS 80/2 (West 1998)).
       Notwithstanding, the circuit court concluded that the evidence supported the enforcement of
       the Trust and Urso’s agreement for the operation of the rental property. The circuit court,
       therefore, ordered plaintiff and defendant, Richard J. Urso, Jr. (Richard Jr.), as administrator of
       the estate of Richard Urso, deceased, to wind up the operation of the joint venture arrangement
       for the rental of the property and to provide an accounting to each other for the operation of the
       business since Urso’s death. The parties have cross-appealed.
¶2          Plaintiff contends the circuit court erred in finding the joint venture agreement for the
       ownership of the subject property was unenforceable based on an improper or fraudulent
       purpose and is barred by the Frauds Act. In contrast, defendant contends the circuit court erred
       in even finding a joint venture agreement existed. In the alternative, defendant contends the
       circuit court erred in finding the joint venture agreement as to the operation of the property,
       i.e., the renting of the property, was not unenforceable based on a fraudulent or improper
       purpose, was not barred by the statute of frauds, was not void based on public policy, or was
       not barred by the Probate Act of 1975 (Probate Act) (755 ILCS 5/18-2, 18-3 (West 1998)).
       Based on the following, we affirm in part and reverse in part.

¶3                                               FACTS
¶4         The undisputed facts are these. In 1998, the subject property, 750 S. Clinton Avenue, in
       Chicago, Illinois, was purchased. On April 30, 1998, the title to the property was placed in a
       land trust with Metropolitan Bank and Trust Company, trust number 2153 (land trust). The
       designated beneficiary of the land trust was Urso, having sole power of direction. The land
       trust then entered into a mortgage loan agreement with Banco Popular North America (Banco
       Popular).1 The property was leased to Scarlett’s G.P., Inc. (Scarlett’s), a gentlemen’s club, for
       a nine-year term with a five-year option to renew. The May 12, 1998, lease listed the land trust
       as the landlord with the address of “c/o G.B. Management, 1307 S. Wabash, Suite 200,
       Chicago, Illinois 60605.” The lease contained an “option to purchase” provision, in which
       Scarlett’s had the option to purchase the property until May 31, 1999. In the event Scarlett’s
       wished to exercise the purchase option, pursuant to the terms of the lease, an executed contract


             1
              Banco was dismissed from the underlying lawsuit prior to trial.

                                                       -2-
     was to be sent to “c/o G.B. Management, 1307 S. Wabash, Suite 200, Chicago, Illinois
     60605.”2
¶5       The “buyer’s settlement statement,” dated July 22, 1998, listed the purchase price of the
     subject property as $627,500. The settlement statement revealed credits for $25,000 in earnest
     money, $25,955.17 in tax credits, and $472,500 in loan proceeds. The settlement statement
     also listed “W.F.T. Contribution,[3] $50,000” as a line item reducing the overall balance
     required to close the property. The statement listed the “total due from Urso” as $134,769.83.4
     The settlement statement contained a signature line with the name Richard Urso printed below
     the line and a completed signature on the line. The record contains a copy of a cashier’s check
     dated July 27, 1998, for $50,000 made out to “C.T. and T.”5 with “WFT Trust” as the remitter.
¶6       Urso annually reported the income generated from the property on his personal joint tax
     returns that he filed with his wife. Urso died on April 15, 2003. As the administrator of Urso’s
     estate, Richard Jr. has acted as the beneficiary of the land trust since the time of his father’s
     death.
¶7       On March 24, 2004, plaintiff, as trustee of the W.F.T. Trust, filed suit against defendant
     alleging that Urso and Louis Wolf, the former trustee of the Trust, entered into an oral joint
     venture agreement for the purchase and operation of the subject property. The Trust alleged it
     was entitled to partial ownership and a share in the rents received from the subject property.
     Plaintiff subsequently filed four amended complaints. In its fourth amended complaint, the
     subject of which underlies this appeal, the Trust alleged that, in January or early February of
     1998, Wolf, acting for the Trust, and Urso verbally agreed to purchase the subject property
     together. The terms of the agreement were such that the Trust would provide $25,000 in
     earnest money and an additional $50,000 at the time of closing, while Urso would obtain
     financing for the property and provide any funds necessary to close over and above the
     available financing. Moreover, the property would be held in a land trust to which Urso would
     be the beneficiary. According to the fourth amended complaint, Wolf and Urso agreed that any
     profits, i.e., the surplus of rents and receipts over the expenses including interest, would be
     divided and any profits derived from the sale of the property, either by Scarlett’s exercising its
     option to purchase or the ultimate dissolution of the venture, would be divided equally.
     Defendant filed an answer denying the existence of a joint venture agreement and asserted
     affirmative defenses based upon illegality/fraudulent purpose, the Frauds Act, the Probate Act,
     and the statute of limitations, and as against public policy. The case proceeded to trial.
¶8       Louis Wolf testified at trial that he started the Wolf Family Trust in 1975. The Trust was
     involved in all aspects of commercial real estate. Wolf testified that Berkowitz was the trustee
     of the Trust and Wolf’s wife and children were the named beneficiaries. Wolf said that he acted
     on behalf of the Trust in the acquisition of properties and all negotiations related thereto.
¶9       Wolf testified that he met Urso in 1995. Urso was a neighbor and became a close friend.
     According to Wolf, he and Urso had a business relationship for the acquisition of real estate.

         2
           The purchase option was not exercised by Scarlett’s; the provision is highlighted due to the
     address listed in the event the option was exercised.
         3
           Testimony indicates that W.F.T. Trust stands for Wolf Family Trust.
         4
           Another figure for $135,700 is hand written on the signed settlement statement directly below this
     figure; Wolf testified that Urso contributed $135,700.
         5
           Chicago Title and Trust Company.

                                                    -3-
       Specifically, Wolf and Urso purchased three parcels of property together: one on Clark Street,
       one on Harlem Avenue, and the subject property. The owners of the Clark Street property were
       Wolf, Urso, and Albert Berland, who had since passed away. Wolf testified that he could not
       recall who held title to the Clark Street property, but he knew that neither he nor the Trust was
       named on the title. Wolf said that they held the Clark Street property for three or four years
       before selling it and splitting the proceeds equally amongst the three men. Wolf testified that
       there was no written agreement related to the Clark Street property. According to Wolf, he and
       Urso purchased the Harlem Avenue property in 2002. Wolf and Urso each contributed half of
       the purchase price, but title was held by a corporation to which Urso controlled the ownership
       shares. Wolf testified that he and Urso had the Harlem Avenue property for “several years and
       then Mr. Urso sold the property.” Wolf and Urso split the proceeds equally. There was no
       written agreement attached to the Harlem Avenue property.
¶ 10        Wolf additionally testified that in 1998 he learned of the subject property. Mark Vajdik,
       operator of Scarlett’s, suggested Wolf purchase the property because, as the lessor of the
       premises, Vajdik was having issues with the owner at the time. After viewing the property,
       Wolf told Vajdik that he was interested in purchasing the parcel. As a result, Wolf began
       negotiating a lease with Vajdik. While negotiating the lease, Wolf contacted Daniel Kravetz,
       whom he had known for 15 years, to inquire if Kravetz was interested in partnering on the deal.
       Wolf also retained the services of attorney Charles Goodbar. Wolf provided Goodbar with a
       $25,000 check from the Trust for purposes of earnest money. Meanwhile, Kravetz contacted
       Larry Slonina, a loan officer at Banco Popular, in an effort to obtain a loan to purchase the
       subject property. According to Wolf, he and Kravetz planned to be equal owners of the subject
       property, but Kravetz was going to hold title and obtain the loan in Kravetz’s name only.
¶ 11        Wolf testified, however, that Kravetz met him and a group of men for a weekly breakfast
       meeting at which time Kravetz told Wolf that he could not proceed with the deal. Kravetz was
       in the currency exchange business and his partners in that business had a problem with Kravetz
       entering a partnership for the purchase of the subject property. Urso attended the breakfast as
       well and expressed interest in taking over Kravetz’s position in the deal. Specifically, Urso
       would become an equal partner with Wolf in the transaction and would proceed to get
       financing. Wolf testified that Urso ultimately signed the lease agreement as the landlord.
       According to Wolf, the Trust contributed $75,000 to the purchase of the subject property and
       Urso contributed $135,700. Wolf acknowledged that the settlement statement did not
       expressly denote that the Trust contributed $25,000 for earnest money. Rather, there was no
       identifiable source for the $25,000 listed on the settlement statement. Moreover, Wolf
       acknowledged that the $50,000 line item from the Trust was not designated as a contribution to
       the partnership. Wolf testified that Goodbar represented both the Trust and Urso at the closing
       for the property.
¶ 12        Wolf acknowledged that Urso was named as the beneficiary of the land trust, which held
       title to the subject property. Wolf stated that he was not named on the title of the property
       because, at the time, he “had several judgments against [him] that [he] was paying on. And [he]
       didn’t want to complicate financing.” According to Wolf, if the Trust was on the title “there
       would be a problem.” In particular, Wolf had a judgment against him for $2.2 million related to
       an Environmental Protection Agency violation concerning one of his properties and a
       judgment against him for $1.8 million related to a property tax violation related to another of
       his properties.


                                                   -4-
¶ 13        Wolf testified that, after its purchase, he visited the subject property several times. On one
       occasion, Wolf introduced Vajdik to Urso and directed him to pay rent to Urso. Wolf added
       that he went to the property once or twice because the lessee was not making the proper
       payment to cover the tax escrow. Wolf also visited the property to collect rent on one occasion
       after Urso’s death. Wolf forwarded the rent check to defendant because Richard Jr. was
       managing the property and collecting rent after Urso’s death. Wolf believed that defendant had
       taken the place of Urso in managing the subject property on behalf of the partnership. Wolf
       admitted that no written partnership agreement existed for the subject property, but maintained
       that there was an oral partnership agreement.
¶ 14        Wolf further testified that in August 2000 Berkowitz sent Urso a letter to obtain an
       accounting of the rent from the subject property for purposes of income taxes. Wolf added that
       he subsequently sent Goodbar a facsimile stating:
                     “I spoke to Mr. Urso after Greg had a problem with him regarding partnership
                returns. He advised me as to the closing statement, just how much I owe to him for my
                fifty percent interest. And I will bring you a check for the W.F.T. interest in this
                property. I have asked Urso on three occasions to give me that figure with no success.
                After his conversation with Greg I want this matter to be disposed of one way or
                another.”
       According to Wolf, he annually reported an interest in the subject property on his “Schedule E”
       tax return. The returns do not appear in the record.
¶ 15        Gregory Berkowitz testified that he was a licensed real estate broker and the trustee for the
       W.F.T. Trust, but not the beneficiary of the Trust. Berkowitz was also the president of GB
       Property Management, Inc., which managed Wolf’s properties. Berkowitz testified that he
       managed the real estate for the Trust and handled the maintenance for the Trust’s buildings.
       According to Berkowitz, the Trust had “well over 100 pieces of property.” The Trust
       maintained office space, first at 1307 South Wabash Avenue in Chicago, Illinois, and later at
       770 North LaSalle Street in Chicago, Illinois. Berkowitz had known Wolf since Berkowitz was
       a teenager and began working for him in 1984. Berkowitz said he met Urso when he started
       working for Wolf. Berkowitz described Wolf and Urso as old friends and neighbors with a
       business relationship. The office had business records for the properties in which Wolf or the
       Trust held an interest. According to Berkowitz, the Trust’s accountant advised the Trust not to
       file tax returns.
¶ 16        Berkowitz testified that he personally owned eight or nine properties with Wolf. Berkowitz
       stated that Wolf or the Trust had a number of properties, other than the subject property, for
       which he was not of record but claimed an interest. For example, “dealings with Dan Kravetz
       where [Wolf] had an ownership interest in properties that were not–and his interest was not of
       record, as well as Richard Urlich. Same scenario. And even an instance where [Wolf] and
       [Berkowitz] had a property together where [Wolf’s] interest was not of record.” The property
       Berkowitz owned with Wolf was located in Florida. Wolf had an 80% ownership interest, but
       he was not the owner of record. Berkowitz testified that there was a loan obtained for the
       property through Slonina at Banco Popular.
¶ 17        In relation to the subject property, Berkowitz testified that he did not have a personal
       interest. Based on conversations with both Wolf and Urso, Berkowitz understood that Wolf
       and Urso were equal partners in the acquisition of the subject property. Berkowitz testified that
       Wolf provided $25,000 as earnest money for the subject property. After the property was

                                                    -5-
       acquired, title was held in a land trust with Urso as the beneficiary pursuant to the agreement
       between Urso and Wolf. Urso received the rental payments from the lessee. Berkowitz testified
       that the Trust’s office maintained documentation related to the subject property. According to
       Berkowitz, the file for the subject property contained a letter addressed to Urso dated August
       17, 2000. The letter was prepared by Berkowitz on behalf of the Trust. The letter claimed that
       the Trust had 50% ownership of the subject property. Over defense counsel’s objection based
       on the Dead-Man’s Act (735 ILCS 5/8-201 (West 1998)), Berkowitz testified that Urso never
       responded to the letter. According to Berkowitz, the letter was sent after a conversation with
       the Trust’s accountant. Berkowitz was attempting to compile documentation to accurately
       show the Trust’s 50% interest in order to document the property on Wolf’s tax return.
       Berkowitz testified that Wolf had an “active role in the management” of the subject property.
       Berkowitz stated that he arranged to have his “roofing people repair the roof” of the subject
       property at the request of Wolf. Berkowitz, however, admitted that in his deposition testimony
       he testified that he never got involved in the maintenance of the subject property. Berkowitz
       later testified that, during his deposition testimony, he failed to recall the roof repair of the
       subject property, but had since been reminded of it.
¶ 18       Berkowitz further testified that Wolf and Urso partnered on a property on Harlem Avenue
       in Bedford Park. According to Berkowitz, he learned from Wolf that the Harlem Avenue
       property subsequently was sold and Wolf and Urso split the funds equally.
¶ 19       Mark Vajdik testified at trial that he negotiated the terms of his lease of the subject property
       with Wolf. Initially, Vajdik sent his rent payments to “GB Management,” which he understood
       was “the operating entity for” the Trust. Vajdik testified that Wolf introduced him to Urso in
       1998, sometime after the closing on the property. According to Vajdik, Wolf and Urso held
       themselves out as partners. After meeting Urso, Vajdik was instructed to direct all
       building-related issues, such as repairs, to Wolf and to remit all rent payments to Urso. Vajdik
       then sent rent payments to Urso. In addition, Vajdik testified that he called Wolf when the roof
       leaked at the property and Wolf provided roofers to repair the damage.
¶ 20       Daniel Kravetz testified that he had a professional and personal relationship with Wolf. In
       their first business relationship, Kravetz and Wolf purchased a building together in 1987 or
       1988. Kravetz was responsible for the loan. Wolf’s name did not appear on the loan. Kravetz
       testified that he and Wolf were equal partners, providing some of their own money as equity
       and borrowing the rest in the form of a mortgage that was eventually satisfied. According to
       Kravetz, he and Wolf initially did not memorialize their partnership agreement, but did so
       sometime after 2000. Kravetz testified that he and Wolf were involved in the ownership of
       several properties.
¶ 21       According to Kravetz, Wolf approached him in 1998 with a business opportunity to
       purchase the subject property together. The terms of the agreement were that Kravetz and Wolf
       would each contribute at least $100,000 to purchase the $800,000 building and act as equal
       partners. Kravetz, however, would hold title in his name alone or in the name of one of
       Kravetz’s entities, and Kravetz would obtain the loan for the property. After performing his
       “due diligence” by inspecting the property, Kravetz informed Wolf that he was interested in
       moving forward with its purchase. Kravetz contacted Slonina, with whom he had an
       established relationship as a “preferred borrower.” Kravetz testified that he informed Slonina
       that Wolf was involved in the purchase of the subject property, but that Kravetz would be
       responsible for the loan.

                                                    -6-
¶ 22       Kravetz, however, said he ultimately stepped away from the deal because his partners in
       another line of business did not want him to become a landlord for a gentlemen’s club. Kravetz
       testified that, at that time, he attended weekly lunch gatherings on Sundays at the Atrium
       Restaurant located on the corner of Monroe Street and Wacker Drive in Chicago. The
       following Sunday, his group, including Wolf, Urso, the owner of the restaurant, and a man that
       has since died, gathered and the subject property was discussed. Urso expressed a desire to
       purchase the subject property. According to Kravetz, Wolf stated that Urso would step into
       Kravetz’s shoes in the deal as an equal partner. Kravetz replied that he had to inform Slonina
       that he was no longer interested in proceeding with purchasing the property and instead he
       would recommend that the bank extend a loan to Urso. Kravetz completed the phone call to
       Slonina, and Slonina advised Kravetz to have Urso call Slonina. Thereafter, Kravetz was no
       longer involved in the acquisition of the subject property.
¶ 23       Charles Goodbar testified that in February 1998 he issued a $25,000 check on behalf of
       Wolf to the seller’s attorney for earnest money for the subject property. The check, however,
       was returned in late February 1998 or early March 1998 because the sale of the property fell
       through. According to Goodbar, Wolf then returned to Goodbar’s office sometime in May
       1998 with an executed purchase and sales agreement for the subject property, along with a
       lease. Wolf set up a meeting between himself, Urso, and Goodbar. During the meeting in May
       1998, Wolf introduced Goodbar to Urso. In Goodbar’s presence, Wolf asked Urso whether he
       would like to purchase the subject property together and to partner in leasing the property.
       Urso replied in the positive. Goodbar testified that he considered himself to represent the
       partnership between Wolf and Urso. At the meeting, Wolf and Urso decided the subject
       property would be vested in a land trust with Urso as the sole beneficiary “so they could
       attempt to get a loan.” They discussed contacting Slonina at Banco Popular to obtain the loan.
       Goodbar testified that Wolf did not want to be named in conjunction with the property because
       the property had a special use license issued by the city of Chicago.
¶ 24       When asked whether Urso was the “only buyer” of the subject property, Goodbar
       responded in the negative. Goodbar elaborated:
                    “Mr. Wolf was not involved as beneficiary of the land trust. Mr. Wolf was not
                involved in the application.
                    ***
                    Mr. Wolf was involved in the negotiation of the lease. Mr. Wolf was involved in
                putting the deal together.
                    I do not know who made the earnest money deposit. Mr. Wolf attended the closing.
                And as we discussed, Mr. Wolf made a deposit at closing towards the downpayment of
                the property.”
       Goodbar admitted that Urso was his only client in terms of taking title as a beneficiary of the
       land trust and applying for the loan to purchase the subject property. According to Goodbar,
       Wolf and Urso both attended the closing of the subject property. The Chicago Title and Trust
       settlement statement listed three deposited checks: one from the Wolf Family Trust for
       $50,000, one from Urso for $25,000, and one from an unnamed source for $25,000. Goodbar
       testified that he signed the settlement statement as the buyer with permission from Wolf and
       Urso.



                                                  -7-
¶ 25       According to Goodbar, neither Wolf nor Urso requested that the terms of their partnership
       be reduced to writing. Goodbar understood that Wolf and Urso were equal partners, but he did
       not know the details of the partnership. Goodbar testified that he had a series of conversations
       with Wolf and Urso at the end of 2002 and in early 2003 “to try to determine the amount of
       capital each partner had in their account.” Goodbar prepared a document “at the direction of
       Mr. Wolf of putting the numbers together.” According to Goodbar, there was an issue
       regarding who provided the $25,000 in earnest money for the property. Both Wolf and Urso
       claimed to have provided the $25,000 earnest money, but neither could produce a canceled
       check to substantiate his claim. Goodbar testified that Urso borrowed $468,237.50 from Banco
       Popular to purchase the property. The loan was guaranteed by Urso only.
¶ 26       Goodbar further testified that Wolf and Urso partnered on another real estate purchase after
       the subject property, sometime in 1999, 2000, or 2001. The property was on Harlem Avenue in
       Bedford Park, Illinois, and title was purchased by a corporation with Urso as the sole
       stockholder. The corporation was the borrower in the acquisition. According to Goodbar, the
       Bedford property was sold approximately 15 months after it was purchased and the proceeds
       were divided equally by Wolf and Urso. Wolf and Urso did not have a written agreement for
       the Bedford property venture.
¶ 27       Larry Slonina testified that, in 1998, he was a senior vice president at Banco Popular. His
       duties included those of a commercial loan officer, in that he analyzed loan applications for
       creditworthiness. According to Slonina, a creditworthiness assessment included a cash flow
       analysis, as well as performing a search for liens, pending lawsuits, or judgments against the
       applicant. Slonina testified that he was the loan officer for Urso’s loan application for the
       subject property. Slonina testified that Kravetz introduced him to Urso. Kravetz was an
       individual with whom Slonina had conducted business previously. Urso’s loan application
       provided that the primary source of repayment for the loan was rental payments on the property
       and the secondary source was Urso. Wolf’s name did not appear on the application. The loan
       application contained a section entitled “monitoring covenants,” which listed three documents
       that Urso was obligated to provide on an ongoing basis, namely, annual operating statements
       of the building, annual compiled statements of one of Urso’s business entities, and Urso’s
       annual personal financial statements and tax returns. No assets or contributions by Wolf or the
       W.F.T. Trust were included on the loan application. According to Slonina, the land trust and
       Urso were the borrowers on the promissory note provided to Banco Popular. A mortgage
       document was executed by Slonina with the land trust and Urso: the mortgagor was the land
       trust with Urso as the sole owner of the beneficial interest of the land trust. Slonina did not
       attend the closing for the subject property.
¶ 28       Larry Starkman testified that he was a real estate appraiser, broker, manager, and
       developer. Starkman was longtime friends with both Wolf and Urso. Starkman testified that he
       presented Wolf and Urso with the opportunity to purchase the property located at 6375 Harlem
       Avenue in Bedford Park, Illinois. Starkman acted as the real estate broker in the purchase. For
       that property, Urso borrowed the money for the deal. When Wolf and Urso sold the property,
       Starkman again acted as the real estate broker. According to Starkman, both Wolf and Urso
       paid Starkman’s $25,000 commission for the sale. Starkman assumed the remaining gain from
       the sale “was divided equally between the two.” Starkman discussed the equal partnership with
       both Wolf and Urso in separate conversations.



                                                  -8-
¶ 29       Starkman testified that he participated in weekly lunches with Wolf, Urso, Kravetz, and
       others. According to Starkman, the lunches occurred on recurring Saturdays and took place in
       various restaurants. Starkman recalled Wolf discussing the terms of the deal with the subject
       property over the course of a number of lunches. According to Starkman, Kravetz was initially
       linked to the deal with Wolf, but it “evolved” into Urso “doing the deal with” Wolf. Starkman
       testified that Urso said “it sounded like an excellent deal and he would love to be a partner.”
       According to Starkman, it was a “common practice” for Wolf not to be included in the
       financing on his property acquisition deals. Starkman understood that Wolf did not want to be
       named on the title or financing for the subject property because there were outstanding
       judgments against him and because of the notoriety of the property lessee. During the lunches,
       Wolf also expressed concern with linking his name to the subject property because the city of
       Chicago was involved and concerned with a liquor license for the premises and because the
       property had a special entertainment license. After the subject property was purchased,
       Starkman said Urso was tasked with the day-to-day management while Wolf maintained an
       advisory role. According to Starkman, “Wolf was always advising. Richard Urso had great
       respect for Lou’s opinion. *** [Wolf] had nothing to do with bookkeeping, but I think any
       decisions that came up *** [Wolf] primed [Urso’s] decisions. [Urso] really relied on [Wolf]
       for advice like that. And [Wolf] had excellent judgment when it came to these types of
       transactions dealing with the tenants.”
¶ 30       Starkman further testified that he regularly appraised properties for Wolf. Starkman also
       appeared as an expert witness on Wolf’s behalf. In a bankruptcy proceeding, Starkman
       testified regarding the value of 10 parcels of property to which Wolf did not hold title but
       claimed an interest.
¶ 31       Joanne Urso, the decedent’s wife, testified that the subject property was owned by the land
       trust. According to Joanne, she filed joint tax returns with her husband and in the years from
       1998 until 2001 the returns included the subject property. Joanne had no knowledge that the
       Trust had an ownership interest in the subject property.
¶ 32       Richard Jr. testified that, prior to Urso’s death, he picked up rent checks at the subject
       property “probably about fifteen or twenty times and paid the real estate taxes on the property.”
       Richard Jr. testified that the rent checks were made payable to “750 South Clinton,” the
       address of the property. Richard Jr. said he gave the rent checks to Urso, never to Wolf,
       Berkowitz, or a representative of W.F.T. Trust. Richard Jr. testified that he was unaware of
       anyone claiming a partnership interest in the subject property. After Urso’s death, Richard Jr.
       collected the rent checks from the subject property, paid the mortgage and real estate taxes, and
       was in charge of building maintenance. Richard Jr. never consulted with Wolf, Berkowitz, or
       any representative of the Trust regarding those activities. According to Richard Jr., Banco
       Popular decided not to renew the mortgage on the subject property and the mortgage was taken
       over by Mutual Bank. Neither Wolf, Berkowitz, nor any representative of the Trust were
       consulted regarding the purchase of the mortgage. Richard Jr. testified that the mortgage had
       since been paid off.
¶ 33       In its written order, the circuit court concluded, in part:
                    “Under either a preponderance of the evidence or a clear and convincing standard,
                the evidence has shown that Wolf and Urso intended to enter into an arrangement to
                acquire and operate the Property. The Trust has demonstrated that Wolf and Urso
                reached an understanding regarding the Property, even though the evidence indicates

                                                   -9-
that after the acquisition, there were certain unresolved matters that arose, including
whether the Trust paid a total of $50,000 or $75,000 at or prior to the closing on the
Property.
                                       ***
     Urso, Jr. has not rebutted the showing made by the Trust that an understanding was
reached and it ripened into the Agreement regarding the Property. Notwithstanding,
Urso, Jr. has asserted affirmative defenses and other matters in an attempt to bar the
enforcement of the Agreement.
     The Trust is asking this court to order the sale of the assets of the venture, including
the Property, even though neither the Trust nor any entity comprising the venture holds
title to the Property, owns or holds a beneficial interest under the land trust that does
hold title to the Property or has proven a contractual right under any writings signed by
Urso to require Urso, Jr. to sell the Property in order for the Trust to receive an equal
share of the proceeds of the sale. Both Wolf and the Trust, who had access to Attorney
Goodbar, could have arranged for the preparation of the necessary documentation to
create an entity or a venture to take title or hold title to the Property. Wolf and the Trust,
who had access to Attorney Goodbar, could have arranged for either of them to be
placed on title or be designated as beneficiary under the land trust with Urso, but they
chose not to do so. Wolf and the Trust could have had a written agreement prepared
evidencing the oral understanding they assert the parties had with respect to [the]
Trust’s claimed right to an interest in the Property with Urso, but Wolf and the Trust
did not do that either. The only reasonable evidentiary inference is that such action was
not taken by Wolf and the Trust in order to conceal or not disclose the claimed right
they now assert to an interest to the Property or to the proceeds of its sale.
     Urso, Jr. has shown that any term or understanding in the Agreement to acquire the
Property in such a manner so as not to disclose the claimed interest that Wolf and his
Trust are now asserting in the Property sought to ‘accomplish an improper or
fraudulent purpose’ and is unenforceable for certain reasons argued by Urso, Jr. ***
                                       ***
     The evidence and reasonable inferences therefrom demonstrate that the manner in
which the Property was acquired and maintained, titled not in the name of the Trust or
in a venture identifying the Trust or Wolf, and the loan secured, through the name of
Urso only, served an ‘improper’ or ‘fraudulent’ purpose as the record shows that there
was an effort to keep the Property out of reach from the judgment creditors and an
effort to facilitate the issuance of licenses from the City of Chicago for the Property’s
operation. In view of these circumstances that have support in the record, the Trust’s
pursuit of an order under the Agreement to require a sale of the Property to allow for a
distribution of the proceeds to the Trust as if it held a right to an interest in the Property
that the Trust is claiming has not been shown to be justified and the term of the
Agreement that the Trust is relying upon to claim such relief cannot be enforced on
such a deceptive or improper premise. ***
     Urso, Jr. seems to advocate the position that under the circumstances presented in
this record that a court of equity ‘should leave the parties where it finds them.’ ***
After considering Urso, Jr.’s position, this court finds that after Urso’s death, Urso, Jr.
is the holder of the beneficial interest of the land trust that holds title to the Property and

                                      - 10 -
               that neither the Trust nor any venture is so named in the land trust. This court further
               finds that the parties should be left to the arrangement of operating the business as the
               Property together under the Agreement. *** The parties’ arrangement under the
               Agreement has involved, the leasing of the premises. ***
                   The contention raised by Urso, Jr. that ‘the purported agreement between Wolf and
               Urso is not severable and should not be enforced’ for purposes of fashioning a remedy
               has not been shown to be convincing. *** The evidence adduced as trial substantiated
               the operation and management of the Property under such an understanding. The
               record simply does not support Urso, Jr.’s contention that the parties’ arrangement to
               operate the business at the Property together cannot be treated separately from the
               Trust’s claim right to share in the proceeds from the sale of the Property because of an
               alleged interest in it. ***
                                                    ***
                   The evidence has established that Wolf for his benefit and acting on behalf of the
               Trust reached an oral understanding with Urso regarding the joint operation of the
               business at the Property, that has involved the leasing of the premises to a tenant. With
               respect to the operation of the business at the Property, the Trust is entitled to a
               dissolution of that arrangement in view of Urso’s death. ***
                   The Trust and Urso, Jr. shall wind up the operation of the business at the Property
               that both the Trust and Urso agreed to operate jointly, unless Urso, Jr. and the Trust
               consent in writing and present a proposed agreed order regarding the same to the court
               ***. In connection with the winding up process, the parties shall take account of each
               other for operation of the business at the Property since Urso’s death. However, the
               $75,000 in payments the Trust made in 1998 shall be taken into consideration for
               purposes of the accounting.”
¶ 34       With regard to Richard Jr.’s affirmative defense of the statute of frauds, the circuit court
       found that Wolf’s and Urso’s acquisition of the property was unenforceable as a violation of
       the Frauds Act, but that the Frauds Act did not bar the arrangement involving the operation of
       the rental property. The circuit court denied Richard Jr.’s remaining affirmative defenses based
       on violations of the federal banking law, the Probate Act, and the statute of limitations. The
       parties have cross-appealed.

¶ 35                                            ANALYSIS
¶ 36       We immediately turn to the issues related to the Frauds Act, as they are dispositive to the
       case. The Trust contends that the circuit court erred in finding that the acquisition of the subject
       property was barred by the Frauds Act. Richard Jr., on the other hand, contends the circuit
       court erred in finding the operation of the oral rental agreement for the subject property was not
       barred by the Frauds Act.
¶ 37       The Frauds Act provides:
               “No action shall be brought to charge any person upon any contract for the sale of
               lands, tenements or hereditaments or any interest in or concerning them, for a longer
               term than one year, unless such contract or some memorandum or note thereof shall be
               in writing, and signed by the party to be charged therewith, or some person thereunto



                                                    - 11 -
                by him lawfully authorized in writing, signed by such party.” 740 ILCS 80/2 (West
                1998).
       The supreme court has advised that “Illinois’ statute of frauds seeks to do the same [as the
       English statute enacted by Parliament] by barring actions based upon nothing more than loose
       verbal statements.” McInerney v. Charter Golf, Inc., 176 Ill. 2d 482, 489 (1997). The supreme
       court further advised:
                    “The period of one year, although arbitrary, recognizes that with the passage of
                time evidence becomes stale and memories fade. The statute proceeds from the
                legislature’s sound conclusion that while the technical elements of a contract may exist,
                certain contracts should not be enforced absent a writing. It functions more as an
                evidentiary safeguard than as a substantive rule of contract. As such, the statute exists
                to protect not just the parties to a contract, but also–perhaps more importantly–to
                protect the fact finder from charlatans, perjurers and the problems of proof
                accompanying oral contracts.” Id.
       The interpretation of a statute is a question of law that we review de novo. Lucas v. Lakin, 175
Ill. 2d 166, 171 (1997).
¶ 38        The Trust argues that there were two writings signed by Urso that satisfy the Frauds Act. In
       particular, the settlement statement, signed by Urso, reflected the Trust’s $50,000
       “contribution” to the purchase of the subject property, and the lease, also signed by Urso, listed
       the office of the Trust as the location for rental payments and for the exercise of the lease’s
       purchase option. According to the Trust, the evidence demonstrated that the subject property
       was purchased by the Trust and Urso for profit after they entered into a joint venture
       agreement, which does not violate the Frauds Act.
¶ 39        In order for a writing to satisfy the statute of frauds, the writing must demonstrate the
       existence of a contract and contain all of its essential terms and conditions. Storm &
       Associates, Ltd. v. Cuculich, 298 Ill. App. 3d 1040 (1998). Neither of the writings in this case
       satisfies the statute of frauds. The $50,000 “contribution” remitted by “W.F.T. Trust” listed
       “C.T. and T.,” i.e., Chicago Title and Trust, as the recipient of the funds. The settlement
       statement provided a $50,000 line-item credit recorded as “W.F.T. Contribution.” No other
       information regarding the alleged contract was contained within the settlement statement. With
       regard to the second writing, the lease listed the land trust as the landlord, but provided the
       address of “c/o G.B. Management, 1307 S. Wabash, Suite 200, Chicago, Illinois 60605” for the
       remission of rental payments and for the exercise of the purchase option. However, other than
       the address, which plaintiff contends was the address for the Trust’s property management
       company, there was absolutely no information demonstrating a connection between the
       property and the Trust, let alone the existence of the alleged contract or its terms and
       conditions. As a result, neither of the writings supports the Trust’s position that the parties’
       intent to establish a joint venture to own and operate the property was clearly
       demonstrated vis-à-vis the settlement statement and the lease.
¶ 40        The basic facts of this case are similar to those in Morton v. Nelson, 145 Ill. 586 (1893). In
       Morton, the two plaintiffs alleged that they and the defendant entered an agreement for the
       purchase of a parcel of land and the erection of a building for which the parties were to share
       equally in the net profits. Id. at 591. The land was purchased by and deeded solely to the
       defendant, as was the case for the subject property. Id. Unlike in our case, though, the evidence
       demonstrated that the plaintiffs in Morton did not “advance[ ] a single dollar in payment of the

                                                   - 12 -
       purchase money, or in payment of the cost of the building” and, therefore, the supreme court
       found there was not a partnership between the parties. Id. at 591-92. Notwithstanding, the
       plaintiffs alleged the parties had a verbal agreement wherein the defendant was to deed or
       execute and deliver a declaration of trust to invest each of the three men in one-third interest in
       the property. Turning to the statute of frauds defense advanced by the defendant, the supreme
       court concluded the alleged verbal agreement was unenforceable because it related to the sale
       of or interest in land, which, under the statute, required a writing signed by the party alleged to
       have made the agreement, i.e., the defendant, and no such writing existed. Id. at 593. “[A]
       verbal agreement to purchase land for the benefit of another is void under the Statute of Frauds,
       and can not be enforced against a purchaser who, in the absence of fraud, has paid for the land
       with his own money, and taken a conveyance in his own name.” Id. at 593-94 (citing
       Stephenson v. Thompson, 13 Ill. 186, 188 (1851)).
¶ 41        We acknowledge that, in the case at bar, the circuit court found the Trust contributed
       $75,000 to the purchase of the property; however, Urso purchased the property by receiving
       $472,500 in financing for which he was solely responsible, as well as contributing
       approximately $135,000 of his own money. The ownership of the property was placed in the
       land trust for which Urso was the sole beneficiary. Therefore, Urso financed the vast majority
       of the purchase price in his name alone and owned the property in his name alone. In order to
       avoid the statute of frauds, the Trust was required to advance a written document evidencing
       the alleged oral contract, which, as stated above, the Trust failed to provide.
¶ 42        More recently, the Second District stated that “Section 2 [of the Frauds Act] does not
       govern a joint venture agreement if the partnership engages in the purchase or sale of real
       property that is owned by the partnership. However, the statute is applicable to the joint
       venture agreement if the partners agree to share the proceeds of a sale of land that is owned by
       one partner alone.” B&B Land Acquisition, Inc. v. Mandell, 305 Ill. App. 3d 1068, 1073 (1999)
       (citing Goldstein v. Nathan, 158 Ill. 641, 646-47 (1895)). In this case, the alleged partnership
       did not purchase the property. Instead, the Trust merely contributed a small percentage of the
       purchase price. Moreover, the property was not owned by the alleged partnership. Urso was the
       sole beneficiary of the land trust. As a result, the statute of frauds applied.
¶ 43        In the alternative, the Trust contends the Frauds Act does not apply where it fully
       performed under the oral contract. According to the Trust, the agreement at issue was for the
       purchase and leasing of the subject property. The Trust argues it fully performed because Wolf
       found the property, negotiated its purchase and the lease thereof, contributed the “agreed
       amount” toward the purchase, and “helped with the collection of rent and repairs.”
¶ 44        We recognize that there is an exception to the statute of frauds’ writing requirement where
       one party completely performs under a contract (Anderson v. Kohler, 397 Ill. App. 3d 773, 785
       (2009)); however, we find the exception does not apply in this case. Based on the trial
       testimony, Wolf chose the subject property and negotiated its purchase and lease prior to
       entering into the alleged oral agreement with Urso. As a result, these actions were not
       performed in furtherance of completing an agreement that had not yet been made. Moreover,
       the Trust’s contribution to the purchase price does not constitute full performance rendering
       the Frauds Act inapplicable. See Cain v. Cross, 293 Ill. App. 3d 255, 259 (1997) (partial
       payment for the purchase of a property is insufficient to bar application of the Frauds Act).
       Finally, the trial testimony demonstrated that Wolf had little involvement in the operation of
       the subject property during Urso’s lifetime and had no involvement when Richard Jr. took over

                                                   - 13 -
       the operation. Overall, we cannot say the Trust fully performed under the alleged oral
       agreement.
¶ 45       We further conclude that the circuit court erred in finding the alleged oral agreement to
       operate the subject property did not violate the statute of frauds. Without providing any
       reasoning, the circuit court held that the Frauds Act did not bar the Trust’s ability to enforce the
       alleged oral arrangement involving the operation of the subject property. The circuit court’s
       ruling that the Trust was entitled to an interest in the rents received from leasing the property
       directly conflicts with its ruling that the Frauds Act barred the Trust from exercising an
       ownership interest in the property. The Frauds Act requires a writing for agreements involving
       real property and the rights associated therewith. More specifically, the Frauds Act provides
       that “[n]o action shall be brought to charge any person upon any contract for the sale of lands,
       tenements or hereditaments or any interest in or concerning them” unless there is a writing
       signed “by the party to be charged therewith.” 740 ILCS 80/2 (West 1998). The right to collect
       rent has long been established as a right of property ownership. The collection of unaccrued
       rents is an incorporeal hereditament that passes with the sale or devise of land. Lipschultz v.
       Robertson, 407 Ill. 470, 474 (1950); see Black’s Law Dictionary 794 (9th ed. 2009)
       (incorporeal hereditament is defined as “[a]n intangible right in land” and rent is listed as a
       type in common law). Indeed, it has been determined that hotel receipts constitute rent and,
       therefore, are an interest in real property. Travelers Insurance Co. v. First National Bank of
       Blue Island, 250 Ill. App. 3d 641, 645 (1993). In sum, the right to receive collected rents is
       incident to ownership and, therefore, is governed by the statute of frauds. Because there was no
       writing demonstrating any agreement for collecting rents on the property, the alleged oral
       agreement is barred by the Frauds Act.

¶ 46                                           CONCLUSION
¶ 47       We conclude that the alleged oral agreement for the ownership and operation of the subject
       property was precluded by the Frauds Act. We, therefore, affirm the circuit court’s judgment
       that the Trust was barred from enforcing a one-half property interest in the subject property;
       however, we reverse the circuit court’s judgment finding that the Trust was entitled to enforce
       an interest related to the leasing of the subject property.

¶ 48      Affirmed in part and reversed in part.




                                                    - 14 -